Citation Nr: 1024045	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
to include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  His service personnel records show that he 
received the Purple Heart and is thus, a combat veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, September 2003, and 
June 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The case was subsequently transferred to the RO in Phoenix, 
Arizona.    

This case was previously before the Board in September 2008 
at which time the Board reopened the issues of entitlement to 
service connection for a skin disorder to include venereal 
warts and migraine headaches based on the submission of new 
and material evidence and remanded these issues as well as 
the issue of entitlement to service connection for hepatitis 
C for more development.  

In June 2009 the Board issued a decision denying service 
connection for a skin disorder, migraine headaches, and 
hepatitis C.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2009 the Court issued an order granting the 
parties' Joint Motion for Remand (Joint Motion) to vacate the 
Board's decision with regard to the migraine headaches and 
hepatitis C and remand these issues back to the Board for 
compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claim of service connection for hepatitis 
C, service treatment records show that the Veteran received 
several shrapnel wounds and was hospitalized for malaria 
during service.  In October 1971, approximately one year 
after separation from service, the veteran was noted to have 
yellow skin and eyes in a VA outpatient treatment report.  
The Veteran was first diagnosed with hepatitis C in 1991, but 
without any symptoms at that time.    

A March 2004 statement from the Veteran's VA physician noted 
that the Veteran sustained gun shot wounds during his tour of 
service from 1968 to 1969.  The physician also noted that the 
Veteran was exposed to blood, received a blood transfusion 
during emergency surgery, was diagnosed with malaria, and was 
treated in the local hospital for jaundice, fatigue, malaise, 
and poor appetite.  The VA physician noted that the Veteran's 
history suggested that he was infected with hepatitis C long 
before 1991 and opined that the Veteran contracted hepatitis 
C sometime in 1968-1969.

The Veteran was afforded a VA examination in November 2008, 
after which the examiner opined that the Veteran's hepatitis 
C was not incurred during his military service.  In offering 
that opinion, the examiner noted that the Veteran had normal 
transaminase levels while in the service with a glutamic 
oxalic transaminase (GOT) of 14 in June 1969.  In 1971, post-
service, the Veteran had no evidence of elevated 
transaminases.  Upon examination in October 1971 the 
Veteran's bilirubin was 1.0, his GOT was 20, and his 
glutamic-pyruvic transaminase (GPT) was 15.  The examiner 
also noted that the Veteran reportedly had a tattoo post-
service in 1979 and had indicated that he used IV drugs until 
at least 1975 or even 1990.  The examiner further commented 
that there was no evidence of a blood transfusion or blood 
exposure during the Veteran's military service despite the 
Veteran's shell fragment wounds which, according to the 
examination dated in October 2002, were superficial.  The 
examiner further noted that transaminase elevation occurred 
after service since the transaminase levels were normal in 
1971 post-release from service, and hepatitis C was, 
therefore, most likely due to tattoo or IV drug abuse.  

While the examiner addressed the Veteran's in-service 
treatment for fatigue, the 1971 outpatient treatment record 
and whether the Veteran underwent a blood transfusion in 
service, the examiner also based his opinion on the fact that 
there was no evidence that the Veteran was exposed to blood 
in service.  The Veteran served in combat and his lay 
statements that he was exposed to blood (as distinct from 
undergoing a blood transfusion) during service are presumed 
credible and should be accepted as such by the examiner.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board finds the November 2008 opinion is inadequate in 
that it did not consider the Veteran's credible history of 
exposure to blood in service.  The Board is obliged to remand 
this case to get another opinion.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The Veteran's service treatment records show that he 
complained of severe headaches several times during service.  
He is currently diagnosed with chronic migraine headaches.  
He claims that he has had migraine headaches since service, 
or alternatively that the headaches are associated with 
service-connected PTSD.  

The Veteran was afforded a VA examination in November 2008 
after which the examiner concluded that it was less likely 
than not that the Veteran's migraine headaches were incurred 
during service because there was no continuous treatment 
since service.  The examiner further indicated that it would 
be mere speculation to state whether the migraine headaches 
were caused, or aggravated by the service-connected PTSD.  

The Board finds the November 2008 opinion is inadequate 
because the opinion appeared to be based on the fact that 
there was no continuous treatment for headaches since 
service.  Barr, 21 Vet. App. at 303 (2007); Daves, 21 Vet. 
App. at 46.  Symptoms, not treatment, are essential to 
addressing continuity of symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).  

Also, although the November 2008 VA examiner stated that the 
Veteran had chronic daily headaches and no evidence of stress 
related conditions causing increased frequency or severity of 
headaches the examiner did not inquire as to what triggers 
the Veteran's migraine headaches and did not assess whether 
the Veteran's service-connected PTSD aggravates his migraine 
headaches.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
hepatology examination for the purpose of 
ascertaining an opinion as to the etiology 
of his hepatitis C.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review.  
Based on the examination and review of the 
record, the examiner should answer the 
following question:

Is it at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's hepatitis C is etiologically 
related to service.  In providing a 
rationale for the opinion, the examiner 
should address the Veteran's exposure to 
blood in service ( as distinguished from a 
blood transfusion), IV and recreational 
drug use and tattoo obtained after 
service.  

2.  Schedule for Veteran for an 
appropriate examination to determine the 
current nature and likely etiology of the 
migraine headaches.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review.  
Based on the examination and review of the 
record, the examiner should answer the 
following question:

Is it at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's migraine headaches are related 
to his military service, to include as 
secondary to the Veteran's service-
connected PTSD.  The examiner is 
specifically notified that continuous 
treatment after discharge is not required 
to establish service connection.  The 
examiner should also discuss what triggers 
the Veteran's migraine headaches and 
assess whether the Veteran's service-
connected PTSD aggravates his migraine 
headaches.       

A complete rationale should be given for 
all opinions and conclusions expressed.  

  3.  After the development requested 
above has been completed to the 
extent possible, readjudicate the 
Veteran's claim.  If any benefit 
sought continues to be denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


